  Case 16-13094      Doc 51      Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Main
                                   Document     Page 1 of 7


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             CHICAGO DIVISION
                                   :
In re:                             :
                                   :
    John B. Hever                  :  Case No.: 16-13094
    Rebecca D. Hever               :  Chapter 13
                                   :  Judge A. Benjamin Goldgar
       Debtor.                     :  *********************
                                   :

                                   NOTICE OF MOTION

Notified via Electronic Filing

U.S. Trustee, Patrick S. Layng
Office of the United States Trustee, Region 11
219 S. Dearborn Street, Room 873
Chicago, IL 60604

Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532
mcguckin_m@lislel3.com

David M Siegel
Attorney for John B. Hever and Rebecca D. Hever
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com

Notified via US Postal Service

John B. HeverRebecca D. Hever
1101 Sandwick Ct.
Highland Park, IL 60035

John B. Hever
Rebecca D. Hever
1101 Sandwick Ct
Highland Park, IL 60035-2336




16-011209_BEW1
  Case 16-13094       Doc 51    Filed 09/25/19 Entered 09/25/19 16:46:12            Desc Main
                                  Document     Page 2 of 7


Please take notice that on October 11, 2019, at 09:30 am, or as soon thereafter as I may be heard,
I shall appear before the Honorable Judge A. Benjamin Goldgar, Park City Branch Court, 301 S.
Greenleaf Avenue, Courtroom 642, Park City, IL, 60085 or before any other Bankruptcy Judge
who may be presiding in his/her place and stead and shall then and there present the
accompanying motion. At that time and place you may attend if you so choose.

                                  AFFIDAVIT OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached motion upon the parties listed above, by causing same to be mailed in a properly
addressed envelope, postage prepaid, on 25th day of September, 2019, unless a copy was
provided electronically by the Clerk of the Court.

Date September 25, 2019                               /s/ Umair Malik
                                                     Signature




16-011209_BEW1
  Case 16-13094       Doc 51     Filed 09/25/19 Entered 09/25/19 16:46:12          Desc Main
                                   Document     Page 3 of 7



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion was

served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for John B. Hever and Rebecca D. Hever, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

                                                                                          25
The below listed parties were served via regular U.S. Mail, postage prepaid, on September ___,
2019:

   John B. Hever and Rebecca D. Hever, 1101 Sandwick Ct., Highland Park, IL 60035

   John B. Hever and Rebecca D. Hever, 1101 Sandwick Ct, Highland Park, IL 60035-2336
                                                         /s/ Umair Malik




16-011209_BEW1
     Case 16-13094      Doc 51      Filed 09/25/19 Entered 09/25/19 16:46:12            Desc Main
                                      Document     Page 4 of 7



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             CHICAGO DIVISION
                                   :
In re:                             :
                                   :
    John B. Hever                  :  Case No.: 16-13094
    Rebecca D. Hever               :  Chapter 13
                                   :  Judge A. Benjamin Goldgar
       Debtor.                     :  *********************
                                   :

      MOTION FOR RELIEF FROM THE AUTOMATIC STAY (FIRST MORTGAGE)

         Caliber Home Loans, Inc. ("Creditor"), hereby moves the Court ("Motion"), pursuant to

11 U.S.C. § 362(d) to lift the automatic stay as to real property commonly referred to as 1101

Sandwick Ct, Highland Park, IL 60035-2336 ("Property"). In support of the Motion, the Movant

states the following:

1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and General Rule 2.33

         of the United States District Court for the Northern District of Illinois. This is a core

         proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion are

         proper under 28 U.S.C. § 1408 and 1409.

2.       John B. Hever and Rebecca D. Hever (''Debtors'') filed a Chapter 13 case on April 18,

         2016, ("Petition Date").

3.       As of the Petition Date, the Movant was the holder of a claim secured by the Property,

         more particularly described in the mortgage ("Mortgage"), a copy of which is attached as

         Exhibit "A".
     Case 16-13094     Doc 51      Filed 09/25/19 Entered 09/25/19 16:46:12            Desc Main
                                     Document     Page 5 of 7


4.       The above described Mortgage was given to secure a note, ("Note"), dated March 23,

         2015 and made payable to the Movant in the original sum of $414,080.00. A copy of the

         Note is attached hereto as Exhibit "B".

5.       The Movant perfected an interest in the Property, more particularly described in the

         Mortgage, recorded in the Lake County Recorder's Office on April 2, 2015. Evidence of

         perfection is attached as Exhibit "A".

6.       As of September 10, 2019, the outstanding principal of the Note was $381,677.99 and the

         outstanding interest was $4,193.23.

7.       The Debtor is in default post-petition. A payment history is attached as Exhibit "C".

8.       Said failure to make post petition mortgage payments constitutes sufficient grounds for

         relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d)(1);

9.       The Property is of inconsequential value and benefit to the estate. Cause exists to lift the

         automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for these reasons:

         a. The Movant is not being adequately protected. Per the Note and Mortgage, payments

            are applied to the last month due. Based on the foregoing, Debtor has failed to make

            periodic payments to Creditor since July 1, 2019, which unpaid payments are in the

            aggregate amount of $10,084.80 less suspense of $2,361.51 to total $7,723.29,

            through September 1, 2019. As of September 10, 2019, Debtor was to have made 41

            post petition payments. Debtor has only made 39 post petition payments. Debtor is

            delinquent 3 post petition payments.

10.      The Movant requests that the Court order that Rule 4001(a)(3) is not applicable.
  Case 16-13094      Doc 51     Filed 09/25/19 Entered 09/25/19 16:46:12           Desc Main
                                  Document     Page 6 of 7


       WHEREFORE, the Creditor prays for the entry of the attached Order Granting Relief

from the Automatic Stay and the Trustee is hereby directed to halt disbursements to Creditor

upon the filing of the Order Granting Relief from the Automatic Stay.


                                                    Respectfully submitted,
                                                    /s/ Umair Malik
                                                    Umair M. Malik (6304888)
                                                    Todd J. Ruchman (6271827)
                                                    Keith Levy (6279243)
                                                    Sarah E. Barngrover (28840-64)
                                                    Adam B. Hall (0088234)
                                                    Edward H. Cahill (0088985)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus OH 43216-5028
                                                    614-220-5611; Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Umair M.
                                                    Malik.
                                                    Contact email is ummalik@manleydeas.com
  Case 16-13094      Doc 51     Filed 09/25/19 Entered 09/25/19 16:46:12           Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay (First Mortgage) was served on the parties listed below via e-mail notification:

   Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S. Dearborn Street,
   Room 873, Chicago, IL 60604

   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for John B. Hever and Rebecca D. Hever, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

                                                                                          25
The below listed parties were served via regular U.S. Mail, postage prepaid, on September ___,
2019:

   John B. Hever and Rebecca D. Hever, 1101 Sandwick Ct., Highland Park, IL 60035

   John B. Hever and Rebecca D. Hever, 1101 Sandwick Ct, Highland Park, IL 60035-2336
                                                  /s/ Umair Malik
